DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 12/27/2021, in response to claims 1-7 rejection from the non-final office action (10/01/2021), by amending claims 1-2 and 4 is entered and will be addressed below.

Election/Restrictions
Claims 8-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A, C-D, there being no allowable generic or linking claim.

Claim Interpretations
The “first deposition pattern portions between the first fixing portions and comprising a plurality of first pattern openings; and first rib portions between the first deposition pattern portions” of claim 4 (similarly for claim 5), the claim and the Specification did not define the deposition pattern has to be two dimensional matrix of holes, therefore, a row of holes can be considered as a “deposition pattern” and the regions between rows of holes can be considered as “rib portions”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “first and second sides of the first split mask that are spaced apart along a second direction intersecting each of the first direction and the thickness direction are aligned with respective first and second sides of the second split mask that are spaced apart along the second direction” of claim 1 is not clear in many ways. The “first and second sides of the first split mask that are spaced apart along a second direction“ is not clear as to whether this describes the first and second sides are spaced apart or the first split mask and the second split mask are spaced apart. The “first and second sides of the first split mask that are spaced apart along a second direction intersecting each of the first direction and the thickness direction”, is not clear as intersection of the first side and the second side is along the thickness direction, why the first direction needs to be called out and not the second direction? The “first and second sides of the first split mask that are spaced apart along a second direction intersecting each of the first direction and the thickness direction are aligned with respective first and second sides of the second split mask” is not clear, it is understood that a first side (along the first direction) is aligned. The second side of the first split mask and the second side of the second split mask is understood to be parallel to each other. 
Claim 1 will be examined inclusive “the first split mask and the second split mask aligned with each other”, as shown in Fig. 3.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori et al. (US 20020102754, previously cited, hereafter ‘754).
‘754 teaches all limitations of:
Claim 1: With reference to FIGS. 1 and 2, an integrated mask 1 is constructed by retaining four deposition masks 20 on a base plate 2 with engaging units 40 ([0032], the claimed “A mask assembly comprising: a mask frame”), the base plate 2 is provided with openings 10 at positions where the deposition masks 20 are placed ([0033], 3rd sentence, the claimed “comprising a first mask opening and a second mask opening which are located side by side in a first direction and defined by a support bar”; one of the deposition mask 20 is the claimed “a first split mask overlapping the first mask opening”), material that passes through the deposition apertures 32 formed in the deposition masks 20 in the integrated mask 1 adheres to the substrate A, so that a layer having a predetermined pattern is formed on the substrate A ([0067], 3rd sentence, the claimed “and comprising a plurality of first pattern openings passing through the first split mask in a thickness direction”; a neighboring deposition mask 20 is the claimed “and a second split mask overlapping the second mask opening, wherein the first split mask and the second split mask are spaced apart from each other in a region overlapping the support bar, and first and second sides of the first split mask that are spaced apart along a second direction intersecting each of the first direction and the thickness direction are aligned with respective first and second sides of the second split mask that are spaced apart along the second direction“ as shown in Fig. 1, see also 112 rejection above).
Claims 2-3 and 6: Illustration1 below identified the claimed “wherein the mask frame comprises: a first side extending in the second direction intersecting the first direction; and a second side in parallel with the first side and spaced apart from the first side, wherein the support bar is between the first side and the second side” of claim 2, “wherein a first end of the first split mask overlaps the first side and a second end of the first split mask overlaps the support bar, and wherein a first end of the second split mask overlaps the support bar and a second end of the second split mask overlaps the second side” of claim 3, “wherein the first fixing portion overlapping the support bar and the second fixing portion overlapping the support bar are adjacent to each other and spaced apart from each other in a region overlapping the support bar” of claim 6.
	Claims 4-5: As explained in the claim interpretation above and previously illustrated in first non-final office action, the rib portion can have the same gap as the holes in the pattern portions (the claimed “wherein the first split mask comprises: first fixing portions overlapping the first side and the support bar, respectively; first the plurality of first pattern openings; and first rib portions between the first deposition pattern portions”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘754, as being applied to claim 5 rejection above, Lee et al. in view of (US 20160310988, hereafter ‘988).
‘754 does not teach the limitations of:
	Claim 7: wherein the first split mask comprises a first welding portion on the first fixing portion overlapping the first side, and a second welding portion on the first fixing 

‘988 is an analogous art in the field of MASK ASSEMBLY (title), using a chemical vapor deposition (CVD) method, an evaporation method, etc. ([0006]). ‘988 teaches that a mask sheet welded to the auxiliary member (abstract, various figures). Note ‘988’s alignment was done during welding ([0050]) while ‘754 is adjusted by the engaging units.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced the engaging units 40 of ‘754 with welding of ‘988, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Note also ‘988’s auxiliary member 122 supports in one dimension only, the two dimensional support of ‘754 can be reduced to one dimensional support of ‘988.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not convincing in light of the new grounds of rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20020102754 (Fig. 1), US 20040021410 (Fig. 6), US 20160301006 (Figs. 1-3), and US 20040142108 (Fig. 2) each is cited for split mask arranged on frame with a 2 dimensional matrix opening. US 20120266813 is cited for rib 1012 and half etched portion 1014 (Fig. 10, [0097]). US 20110139069 is cited for the deposition pattern and rib portion (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/Primary Examiner, Art Unit 1716